Name: Commission Regulation (EEC) No 470/90 of 23 February 1990 amending Regulation (EEC) No 2316/89 as regards the minimum import price and the countervailing charges to be levied where the minimum import price applicable to dried grapes is not met
 Type: Regulation
 Subject Matter: foodstuff;  prices;  tariff policy
 Date Published: nan

 24. 2. 90 Official Journal of the European Communities No L 48/35 COMMISSION REGULATION (EEC) No 470/90 of 23 February 1990 amending Regulation (EEC) No 2316/89 as regards the minimum import price and the countervailing charges to be levied where the minimum import price applicable to dried grapes is not met THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1 125/89 (2), and in particular Article 9 (6) thereof, Whereas Commission Regulation (EEC) No 2316/89 (3) fixes the minimum import price and the countervailing charges to be levied where the minimum import price applicable to dried grapes is not met ; Whereas Commission Regulation (EEC) No 2886/89 (4) amends from 1 January 1990 Annex I to Council Regula ­ tion (EEC) No 2658/87 0, as regards specifically the tariff classification for dried grapes ; whereas account should be taken of those amendments in the framework of the rele ­ vant provisions in the application of the regime in ques ­ tion ; Whereas Article 2 (2) of Council Regulation (EEC) No 2089/85 of 23 July 1985 establishing general rules rela ­ ting to the system of minimum import prices for dried grapes (6) provides that the maximum countervailing charge is to be determined on the basis of the most favou ­ rable prices applying on the world market for significant quantities by the most representative third countries ; whereas, on the basis of the prices applying on the world market, which are now known, the countervailing charges currently in force should be adjusted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committtee for Products Processed from Fruit and Vege ­ tables, HAS ADOPTED THIS REGULATION : Article 1 Annnex I headed 'minimum import prices', and 'Annex II' headed 'countervailing charges', to Regulation (EEC) No 2316/89, are hereby replaced by Annexes I and II hereto respectively. Article 2 This Regulation shall enter into force on 26 February 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 February 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 49, 27. 2. 1986, p. 1 . I1) OJ No L 118, 29 . 4. 1989, p. 29. 0 OJ No L 220, 29 . 7. 1989, p. 45. (4) OJ No L 282, 2. 10. 1989, p. 1 . 0 OJ No L 256, 7. 9. 1987, p. 1 . (6) OJ No L 197, 27. 7. 1985, p. 10 . No L 48/36 Official Journal of the European Communities 24. 2 . 90 ANNEX I Minimum import prices (ECU per tonne) CN code Description Minimumimport price 0806 20  Dried grapes :   In immediate containers of a net capacity of 2 kg or less : 0806 20 1 1    Currants 989,03 0806 20 12  Sultanas 1 034,68 0806 20 18  Other 1 034,68   Other : 0806 20 91    Currants 855,86 0806 20 92    Sultanas 895,36 0806 20 98    Other 895,36 ANNEX II 1 . Countervailing charges Currants falling within CN code 0806 20 1 1 (ECU per tonne) Import price applied Countervailing charge to be levied less than but not less than 989,03 979,14 9,89 979,14 959,36 29,67 959,36 929,69 59,34 929,69 900,02 89,01 900,02 138,81 Currants falling within CN code 0806 20 91 I (ECU per tonne) Import price applied Countervailing charge to be levied less than but not less than 855,86 847,30 5,64 847,30 830,18 5,64 830,18 804,51 5,64 804,51 778,83 5,64 778,83 5,64 2. 3 . Dried grapes falling within CN codes 0806 20 12 and 0806 20 18 (ECU per tonne) Import price applied Countervailing charge to be levied less than but not less than 1 034,68 1 024,33 10,35 1 024,33 1 003,64 31,04 1 003,64 972,60 62,08 = 972,60 941,56 93,12 941,56 184,46 24. 2. 90 Official Journal of the European Communities No L 48/37 4. Dried grapes falling within CN codes 0806 20 92 and 0806 20 98 (ECU per tonne) Import price applied Countervailing charge to be levied less than but not less than 895,36 886,41 8,95 886,41 868,50 26,86 868,50 841,64 45,14 841,64 814,78 45,14 814,78 45,14